Exhibit 23.2 January 15, 2013 Recovery Energy, Inc. 1900 Grant Street, Suite 720 Denver, CO 80203 Attention: A. Bradley Gabbard Dear Mr. Gabbard: Ralph E. Davis Associates, Inc. hereby consents to the inclusion in this Registration Statement on Form S-1, including the related prospectus, of information from our report dated March 5, 2012, which appeared in the Annual Report on Form 10-K of Recovery Energy, Inc. for the year ended December 31, 2011. Sincerely, Ralph E. Davis Associates, Inc. /s/ Allen C. Barron Allen C Barron, P.E. President
